DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/02/2022 has been entered. The Applicant amended claims 4, 9 and 12 and cancelled claims 10-11.
Claim Rejections - 35 USC § 112
The Applicant cancelled Claims 10 and 11 rejected under 35 U.S.C. § 112 and the rejection under 35 U.S.C. § 112 has been withdrawn.
Response to Arguments
Applicants arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Applicants argue that “none of the cited references teaches or suggests two diffraction grating layers provided on the same substrate in combination with a third diffraction grating, as presently claimed” [page 6 of the remarks]. The Examiner respectfully disagrees. The claim as recited is “A diffraction light guide plate, comprising: a first diffraction substrate; and a second diffraction substrate provided on the first diffraction substrate … wherein the second diffraction substrate includes a third diffraction grating layer on one surface of the second diffraction substrate ..”. 
Firstly, the term “a” used in a claim does not require “a single”. The Examiner would like to point out that the court identified “The terms "a”, "an”, and "the”, as used in the claim, are not sufficiently defined or limited to denote a limitation of quantity, but rather the presence of at least one referenced item (i.e., an indefinite article “a” or “an” carries the meaning of “one or more”). Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 85 U.S.P.Q.2d 1503 (Fed. Cir. 2008)”. Moreover, this interpretation is consistent with the “comprising” language of the claim. MPEP 2111.03. 
Secondly, the claim recites “a first diffraction substrate; and a second diffraction substrate provided on the first diffraction substrate, wherein the first diffraction substrate includes a first diffraction grating layer on one surface of the first diffraction substrate and a second diffraction grating layer on an opposite surface of the first diffraction substrate, wherein the second diffraction substrate includes a third diffraction grating layer on one surface of the second diffraction substrate …”  Definition of word “on” according to Merriam-Webstar dictionary is: on used as a function word to indicate position in contact with and supported by the top surface; or to indicate position in or used as a function word to indicate position in close proximity with or in contact with an outer surface; or used as a function word to indicate a source of dependence; or also used as a function word to indicate presence in the possession of. Accordingly, as broadly and reasonably understood and as presently claimed, nothing precludes the Examiner from considering Fig. 11B of reference TeKolste teaches the claimed structure except the limitation: “a stress compensation layer on an opposite surface of the second diffraction substrate”. The Examiner relies on prior art Watanabe only for the limitation that: “a stress compensation layer on an opposite surface of the second diffraction substrate”. As presently recited, the claim doesn’t require “two diffraction grating layers provided on the same substrate in combination with a third diffraction grating”, as the Applicant argues. TeKolste in Fig. 11B discloses the layers and the gratings as recited in the claim: a diffraction light guide plate 1210, 1220 and 1230, comprising: a first diffraction substrate 1210; and a second diffraction substrate 1220 provided on the first diffraction substrate 1210, wherein the first diffraction substrate 1210 includes a first diffraction grating layer on one surface of the first diffraction substrate, figure shows layer on 1210, and a second diffraction grating layer on an opposite surface of the first diffraction substrate, figure shows another grating on opposite surface, wherein the second diffraction substrate includes a third diffraction grating layer on one surface of the second diffraction substrate, figure shows another grating layer on one surface of the second diffraction substrate. 
In response to  applicant’s argument that the references fail to teach the features of applicant’s invention, it is noted that the features upon which the Applicant relies (i.e., two diffraction grating layers provided on the same substrate in combination with a third diffraction grating; "effectively [decreases] a thickness and weight of a diffraction light guide plate" while "preventing a substrate forming a diffraction light guide plate from being transformed by stress of a pattern layer." (See e.g., paragraph [0005]”) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that “the coupling optical element 1252 is not in contact with the surface of the first waveguide 1210, because the first waveguide 1210 and the second waveguide 1220 are separated by the layers 1216a and 1218a of TeKolste” [page 7 of the remarks], the Examiner respectfully disagrees, the Examiners response is, the claim as written using the word ‘on’ doesn’t require in contact (please see the definition of ‘on’ according to Merriam-Webstar dictionary above).
	With respect to the argument that “the first polarizing beam splitting film 28 of Watanabe as corresponding to the third diffraction grating layer of the presently-claimed …, there is no teaching or suggestion in any of the cited references that would have motivated one of ordinary skill to compensate for the stress of a diffraction grating layer. Watanabe also does not teach or suggest the concept of using two diffraction grating layers on the same substrate”, the Examiner’s response is the Examiner relies on prior art Watanabe only for the limitation that: “a stress compensation layer on an opposite surface of the second diffraction substrate” as recited in claim 1. Watanabe teaches the limitation in [0067], (see the rejection and the motivation). 
Therefore, the arguments are not persuasive and the Examiner maintains the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over TeKolste et al. (US 2016/0116739) in view of Watanabe (US 2016/0370582).
Regarding claim 1, TeKolste teaches a diffraction light guide plate (refer to US 20160116739), comprising: 
a first diffraction substrate (Fig. 11B, waveguide 1210, [0211]); and 
a second diffraction substrate (Fig. 11B, waveguide 1220, [0211]) provided on the first diffraction substrate (on 1210; see Fig. 11B), 
wherein the first diffraction substrate (waveguide 1210) includes a first diffraction grating layer (elements 1250, Fig. 11B, [0222]; “1250, 1252, 1254 may include diffractive structures, such as, for example, one or more of analog surface relief grating”, [0224]) on one surface of the first diffraction substrate (waveguide 1210) and a second diffraction grating layer (elements 1252, Fig. 11B, [0222]) on an opposite surface of the first diffraction substrate (waveguide 1210),
wherein the second diffraction substrate (waveguide 1220) includes a third diffraction grating layer (elements 1254, Fig. 11B, [0222]) on one surface of the second diffraction substrate (waveguide 1220).
TeKolste teaches an architecture “provided for selectively outputting light for forming images, the light having different wavelengths and being outputted with low levels of crosstalk” (abstract); “light of one or more wavelengths within a range of wavelengths of light that are perceived by a viewer as being of that given color. For example, red light may include light of one or more wavelengths in the range of about 620-780 nm, green light may include light of one or more wavelengths in the range of about 492-577 nm, and blue light may include light of one or more wavelengths in the range of about 435-493 nm” [0179]. 
Although TeKolste teaches waveguides and wavelengths, TeKolste doesn’t explicitly teach wherein the first diffraction grating layer separates light having a wavelength of 550 nm or more and 700 nm or less, 
wherein the second diffraction grating layer separates light having a wavelength of 400 nm or more and 550 nm or less, 
wherein the third diffraction grating layer separates light having a wavelength of 450 nm or more and 650 nm or less, 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the first diffraction grating layer separates light having a wavelength of 550 nm or more and 700 nm or less, the second diffraction grating layer separates light having a wavelength of 400 nm or more and 550 nm or less, and the third diffraction grating layer separates light having a wavelength of 450 nm or more and 650 nm or less, since the grating layers and the wavelengths are disclosed and there are a finite potential ways in which the wavelengths and diffraction gratings can be selected.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp, if this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007), see MPEP 2143.  Further a person of ordinary skill in the art would have been motivated to select an appropriate range of wavelengths into a corresponding waveguide, the wavelengths of the first diffraction grating layer separates light having a wavelength of 550 nm or more and 700 nm or less, the second diffraction grating layer separates light having a wavelength of 400 nm or more and 550 nm or less, and the third diffraction grating layer separates light having a wavelength of 450 nm or more and 650 nm or less, for the predictable result of selectively outputting light for forming images, the light having different wavelengths and being outputted with low levels of crosstalk, as taught by TeKolste in the abstract.
TeKolste doesn’t explicitly teach a stress compensation layer on an opposite surface of the second diffraction substrate,
TeKolste and Watanabe are related as optical image forming device.
Watanabe teaches a stress compensation layer on a surface of the substrate, (“film 32 is formed … film 32 suppresses reflection of image light … film 32 is designed to have a film stress balanced …  film stress may thus be balanced to suppress distortion of the first propagation optical system …, to thereby contribute to excellent propagation of image light”, [0067]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste to include a stress compensation layer as taught by Watanabe for the predictable result of contributing to excellent propagation of image light, as Watanabe teaches in [0067].
Regarding claim 2, the diffraction light guide plate according to claim 1 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 1.
Watanabe further teaches the diffraction light guide plate of claim 1, wherein the stress compensation layer includes a reflection prevention pattern (“AR film 32 is designed to have a film stress balanced”, [0067]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste to include an AR film designed to have a pattern for stress compensation, as taught by Watanabe, for the predictable result of contributing to excellent propagation of image light, as Watanabe teaches in [0067].
Regarding claim 3, the diffraction light guide plate according to claim 1 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 1.
Watanabe further teaches the wherein a thickness of each of the first diffraction substrate and the second diffraction substrate is 0.1 mm or more and 2 mm or less (“plate 29 may have a thickness, i.e., the length in the z-direction of, for example, 1.9 mm”, [0068]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste to include the first diffraction substrate and the second diffraction substrate 0.1 mm or more and 2 mm or less, as taught by Watanabe, for the predictable result of contributing to contribute to excellent propagation of image light, as Watanabe teaches in [0067].
Regarding claim 4, the diffraction light guide plate according to claim 1 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 1.
TeKolste further teaches the diffraction light guide plate of claim 1, wherein the first diffraction grating layer is spaced apart from the second diffraction substrate (Fig. 11B shows the first diffraction grating layer 1250 of the first diffraction substrate 1210 is spaced apart from the second diffraction substrate 1220).
Regarding claim 5, the diffraction light guide plate according to claim 1 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 1.
TeKolste further teaches the diffraction light guide plate of claim 1, 
wherein each of the first, second and third diffraction grating layers (1250, 1252, 1254 layers) include: 
a first area, wherein light is incident on the first layer (see Fig. 11B); 
a second area, wherein light incident on the first area is expanded and moves in the second area (see Fig. 11B); and 
a third area, wherein light of the second area is extracted into the third area, wherein the first area of each of the first, second and third diffraction grating layers are at corresponding positions of each of the first, second and third diffraction grating layers, respectively (see Fig. 11B), and 
wherein the third area of each of the first, second and third diffraction grating layers are at a corresponding position of each of the first, second and third diffraction grating layers, respectively (see Fig. 11B). 
Regarding claim 9, TeKolste teaches a method of manufacturing the diffraction light guide plate of claim 1 (refer to US 20160116739), the method comprising: 
preparing a first diffraction substrate (Fig. 11B, waveguide 1210, [0211]) 
preparing a second diffraction substrate (Fig. 11B, waveguide 1220, [0211]), and attaching the first diffraction substrate and the second diffraction substrate (Fig. 11B shows attaching the first diffraction substrate and the second diffraction substrate; “In coupling optical elements selectively”, [abstract]. In paragraph [0213] TeKolste disclosed “The waveguides 1210, 1220, 1230 may be spaced apart and separated by … solid layers of material”. That teaches elements are attached together using a solid layer in between, although it may be not in direct contact, Fig. 11a shows all layers are attached together), wherein the preparing of the first diffraction substrate (Fig. 11B top surface of 1210) includes forming a first diffraction grating layer on one surface of the first diffraction substrate (Fig. 11A-B show forming a first diffraction grating layer on one surface of the first diffraction substrate; here on interpreted by the Examiner as a function word to indicate position in close proximity with or in contact with an outer surface) and forming a second diffraction grating layer on an opposite surface of the first diffraction substrate (see Figs. 11A-B, second diffraction grating between 1210 and 1220, on interpreted by the Examiner as a function word to indicate position in close proximity), and wherein the preparing of the second diffraction substrate includes forming a third diffraction grating layer on one surface of the second diffraction substrate (see a third diffraction grating layer on one surface of the second diffraction substrate 1220; on interpreted by the Examiner as a function word to indicate position in close proximity). 
TeKolste doesn’t explicitly teach forming a stress compensation layer on an opposite surface of the second diffraction substrate.
TeKolste and Watanabe are related as optical image forming device.
Watanabe teaches a stress compensation layer on a surface of the substrate, (“film 32 is formed … film 32 suppresses reflection of image light … film 32 is designed to have a film stress balanced …  film stress may thus be balanced to suppress distortion of the first propagation optical system …, to thereby contribute to excellent propagation of image light”, [0067]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste to include a stress compensation layer as taught by Watanabe for the predictable result of contributing to excellent propagation of image light, as Watanabe teaches in [0067]. 
Regarding claim 12, the method of manufacturing the diffraction light guide plate according to claim 9 is rejected (see above).
TeKolste in view of Watanabe teaches the method of manufacturing the diffraction light guide plate according to claim 11.
Watanabe further teaches the method of claim 11, wherein the preparing of the second diffraction substrate further includes forming a reflection prevention pattern on the stress compensation layer (“AR film 32 is designed to have a film stress balanced”, [0067]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste to include an AR film designed to have a pattern for stress compensation, as taught by Watanabe, for the predictable result of contributing to excellent propagation of image light, as Watanabe teaches in [0067]. 
Regarding claim 15, the method of manufacturing the diffraction light guide plate according to claim 9 is rejected (see above).
TeKolste in view of Watanabe teaches the method of manufacturing the diffraction light guide plate according to claim 9.
TeKolste further teaches the method, wherein the attaching of the first diffraction substrate (Fig. 11B, waveguide 1210, [0211]) and the second diffraction substrate (Fig. 11B, waveguide 1220, [0211]) includes attaching the first diffraction substrate and the second diffraction substrate with a spacer (1216a and 1218a, Fig. 11A) therebetween so that the second diffraction grating layer of the first diffraction substrate is spaced apart from the second diffraction substrate (“layers 1216a and 1218a may separate waveguides 1210 and 1220”, [0213], Fig. 11A).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over TeKolste et al. in view of Watanabe as applied to claim 1, and further in view of Michihiro et al. (JP 2011-159967).
Regarding claim 6, the diffraction light guide plate according to claim 5 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 5.
TeKolste in view of Watanabe doesn’t explicitly teach the diffraction light guide plate, wherein a light refractive index of the third area of each of the first, second and third diffraction grating layers gradually increases from one side of the third area to an opposite side of the third area.
  TeKolste and Michihiro are related as optical imaging device.
Michihiro teaches a light refractive index of a layers gradually increases from one side of the area to an opposite side of the area (“guide members 51 to 53 may have a refractive index gradient that gradually increases the refractive index”, [Embodiment 5]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste in view of Watanabe to include light guide layers wherein the light refractive index of layers gradually increases as taught by Michihiro for the predictable result of collecting diffracted light more efficiently. as taught by Michihiro in [Embodiment 5].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over TeKolste et al. in view of Watanabe as applied to claim 1, and further in view of Kobayashi al. (US 7,361,878).
Regarding claim 7, the diffraction light guide plate according to claim 5 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 5.
TeKolste teaches third area of each of the first, second and third diffraction grating layers includes a diffraction pattern including an inclined pattern structure (see annotated Fig. 11B above).
TeKolste in view of Watanabe doesn’t explicitly teach the diffraction light guide plate, wherein a depth of the diffraction pattern gradually increases from one side of the inclined pattern structure to an opposite side of the inclined pattern structure.
TeKolste and Kobayashi are related as optical imaging device.
Kobayashi teaches wherein a depth of the diffraction pattern gradually increases from one side of the inclined pattern structure to an opposite side of the inclined pattern structure (“a diffraction grating whose depth gradually increases from the center to the edges, as shown by two cross sectional views 131, 132 in FIGS. 6B and 6D”, [col. 6, line 50-52]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste in view of Watanabe to include light guide layers wherein a depth of the diffraction pattern gradually increases from one side of the inclined pattern structure to an opposite side of the inclined pattern structure, for the predictable result of raster scanning a predetermined surface two-dimensionally with a light beam optically modulated, as Kobayashi teaches in field of invention.
Regarding claim 8, the diffraction light guide plate according to claim 5 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 5.
TeKolste teaches third area of each of the first, second and third diffraction grating layers includes a diffraction pattern including an inclined pattern structure (see annotated Fig. 11B above).
TeKolste in view of Watanabe doesn’t explicitly teach a duty of the diffraction pattern gradually increases from one side of the pattern structure to an opposite side of the pattern structure.  
TeKolste and Kobayashi are related as optical imaging device.
Kobayashi teaches wherein a duty of the diffraction pattern gradually increases from one side of the pattern structure to an opposite side of the pattern structure (“a diffraction grating whose depth gradually increases from the center to the edges, as shown by two cross sectional views 131, 132 in FIGS. 6B and 6D”, [col. 6, line 50-52], it is known to art that duty of the diffraction pattern and depth are related).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste in view of Watanabe to include a duty of the diffraction pattern gradually increases from one side of the pattern structure to an opposite side of the pattern structure for the  predictable result of raster scanning a predetermined surface two-dimensionally with a light beam optically modulated, as Kobayashi teaches in field of invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over TeKolste et al. in view of Watanabe as applied to claim 1, and further in view of further in view of Jae (KR 20150086416).
Regarding claim 13, the method of manufacturing the diffraction light guide plate according to claim 12 is rejected (see above).
TeKolste in view of Watanabe teaches the method of manufacturing the diffraction light guide plate according to claim 12.
TeKolste teaches of the first, second and third diffraction grating layers and Watanabe teaches the stress compensation layer (see rejection of claim 9).
TeKolste in view of Watanabe doesn’t explicitly teach, wherein each of the first, second and third diffraction grating layers and the stress compensation layer is formed using a photo-curable resin composition and an imprinting mold in an imprinting process.  
TeKolste and Jae are related as light guide plate complex. 
Jae teaches layers are formed using a photo-curable resin composition and an imprinting mold in an imprinting process (“Step of pressing the pattern transfer mechanism to the upper surface of the resin; And imprinting process or a step of curing the resin, …. And it can be made by the imprinting process comprising a step of curing the resin”, [abstract]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of TeKolste in view of Watanabe to using a photo-curable resin composition and an imprinting mold in an imprinting process as taught by Jae for the predictable result of reducing the material cost and the process cost as taught by Jae in [abstarct].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TeKolste et al. in view of Watanabe as applied to claim 1, and further in view of further in view of Brown et al. (US 2002/0127497).
Regarding claim 14, the method of manufacturing the diffraction light guide plate according to claim 12 is rejected (see above).
TeKolste in view of Watanabe teaches the method of manufacturing the diffraction light guide plate according to claim 12.
TeKolste teaches of the first, second and third diffraction grating layers and Watanabe teaches the stress compensation layer (see rejection of claim 9).
TeKolste in view of Watanabe doesn’t explicitly teach, wherein each of the layers are formed by using a lithography process or a laser etch process.  
TeKolste and Brown are related as diffraction Grating layer apparatus.
Brown teaches the layers are formed by using a lithography process or a laser etch process (“grating produced with a lithography process”, [summary of invention]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of TeKolste in view of Watanabe to use a lithography process, as taught by Brown for the predictable result of its low cost and versatility, and the high quality of its results. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A./Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872